Title: New York Ratifying Convention. Remarks (Gilbert Livingston’s Version), [14 July 1788]
From: Hamilton, Alexander,Livingston, Gilbert
To: 


[Poughkeepsie, New York, July 14, 1788]
Ham[ilton]  wishes the questin may not be put as it will now be a decision of the comparitive view betwn the two propositions. True it has been largely discussed; on saturday said he supposed it would amount to a rejection, yet would suggest same Ideas. Recappitulates the argts of saturday; is willing to agree that the constitution was Advisory; it has now become obligatory by the will of the people, especially by the States which have adopted. What is advised by the instrument? Could the people in the difft. states, which have agreed, admit of conditions? A condition on the one part requires a power on the other part to consent. Suppose 9 had not agreed to adopt, no power could assent, therefore the Legislature could not mean we should make condn. If all the states had made condns, they never could have been organized. Reflect on this & see wheather it is not conclusive. No questn. could ever have been taken on it. In the concurrent resolutions of this state, it is referred to have the papers submitted. If it is stated as the gent wishes, it must refer to adopt or reject. These acts are an evidence of the thing intended, & nothing else can determine. The people did vary, & believed the Northern countys did wish amendts, but can we be bound by this? In N.Y. they knew a Consn. was to be submitted, but not to be altered, for this we are not met, only to consider from the Acts. We have no binding power beyond these: we may recommend. New terms do not amount to our adoption. Congs. cannot abridge their powers nor extend a Legislative authority; cannot put it out of their power to alniate their power or suspend their Judgt.
Gent[lemen] have taken latitude, in stating cases. The Legislative power must be exercised uniformly tho particular cases may happen, as to particular cases, few exemptions.
The Legislature to produce the public good may pledge funds to borrow money, and thus lay aside genl. powers in this instance. Gent[lemen] state the questn. wrong, that congs only lay aside the power for a time, but to do this congs. must lay aside their powers and conclude to submit this right of Judging. It is not tenable to admit this right. Congs. have no authority to propose a Convention, but must wait for nine states to make the proposition to them.
This will lead every man who wishes an adoption into a snare, tho’ they do not intend it—congs cannot adopt it.
If these arguments are not sufficient to convince, must abandon the maxim, “that there is force in truth.”
Wishes gent[lemen] would not call for the questn, but retire & consider.
No pride of Opinion ought to weigh, genl good ought to influence. Would not for the world loose this glorious opportunity of establishing a free government; would not wish to put it to the risk of Arms. Must be cautious to listen to Jealousy. Liberty is put to the hazard.
